UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09221 Community Capital Trust (Exact name of registrant as specified in charter) 2500 Weston Road Suite 101 Weston, FL 33331 (Address of principal executive offices) (Zip code) Michael P. Malloy, Esquire Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-877-272-1977 Date of fiscal year end: May 31, 2014 Date of reporting period: May 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Item 1.Report to Stockholders. The Annual Report to Shareholders for the fiscal year ended May 31, 2014 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. COMMUNITY CAPITAL TRUST CCM ALTERNATIVE INCOME FUND (THE “FUND”) (FORMERLY KNOWN AS THE CCM ACTIVE INCOME FUND) May 31, 2014 1 Dear Shareholder: On behalf of the Board of Trustees of Community Capital Trust, I am pleased to present the CCM Alternative Income Fund (the “Fund”) Annual Report to Shareholders for the year ended May 31, 2014. During the Fund’s first full year of operations, it demonstrated compelling performance with high single digit returns, low volatility and monthly distributions. The Fund also exhibited near zero correlation to both the equity (S&P 500) and bond (Barclays Aggregate) markets, which led to positive performance even during the months when those markets had negative returns. We applaud the disciplined and productive efforts of Community Capital Management, Inc., investment advisor to the Fund, and Badge Investment Partners LLC, sub-advisor to the Fund, and we thank you, our shareholders, particularly those who believed in us since the beginning. Sincerely, John Taylor Chairman, Board of Trustees 2 CCM Alternative Income Fund TABLE OF CONTENTS Manager’s Discussion & Analysis 3 Fund Profile 4 Expenses 6 Schedule of Investments 7 Statement of Assets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 34 Notice to Shareholders 35 Trustees and Officers 36 Approval of Advisory and Sub-Advisory Agreements 39 3 Manager’s Discussion & Analysis The CCM Alternative Income Fund (“Fund”) finished its first twelve months of operations earning a total return of 7.24% for the period with a standard deviation (volatility of returns) of 2.45%. The Fund has made monthly distributions and its 30-day SEC yield was 3.56% as of May 31, 2014. These results were in line with the Fund’s goals to produce strong income and returns with lower correlation versus traditional equity and bond market indices. These results were achieved notwithstanding the double headwinds of growth stocks outperforming value stocks and indiscriminate selling on perceived interest rate sensitive names due to rising interest rates during the first half of the Fund’s fiscal year. During the second half, the Fund’s performance was positively impacted by the momentum shift away from growth stocks to value-oriented stocks and improved stability among interest rate sensitive names. The Fund’s Beta (or the part of its returns that can be explained by the movement of the overall markets) was near zero to both the equity market (-0.01 relative to the S&P 500) and the bond market (0.11 relative to the Barclays Aggregate Bond Index). Thus, a large portion of the Fund’s returns are explained by Alpha, which is defined as the incremental return of a manager when the market is stationary; in other words, the portfolio management team’s ability to allocate market exposures and select securities regardless of market conditions. This market independence also manifested itself in the Fund’s near zero correlation to the two major indexes. Non-correlated returns are a goal of many absolute return funds. A recap of the trailing twelve months shows during the five months (June, August, November and December of 2013, and March of 2014) the bond market—or Barclays Aggregate—generated a negative return (total return of -3.14%), the Fund generated a positive return of 2.76% and during the three months (June and August of 2013, and January of 2014) the equity market—or S&P 500—generated a negative return (total return of -7.52%), the Fund returned positive 0.93%.* We sincerely appreciate the Fund’s investors, whether you joined us day one or day 365. Now that the Fund’s first year is behind it, the investment objectives and strategy have not changed. The Fund’s investment goals and objectives as well as the portfolio management team’s focus remain consistent: deliver low volatility income and returns with a strong measure of capital preservation. * The Fund’s benchmark is the Citigroup 3-Month U.S. Treasury Bill Index, which returned 0.04% for the twelve months ending May 31, 2014. Returns for the S&P 500 and Barclays Aggregate Bond Indices are shown for comparison purposes. Return figures represent past performance and do not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less that their original cost. Current performance may be higher or lower than the total returns shown. Please call the Fund at 1-877-272-1977 to obtain the most recent month-end returns. This material represents an assessment of the market at a specific point in time and is not intended to be a forecast of future events or a guarantee of future results. This information should not be relied upon as research or investment advice. 4 CCM Alternative Income Fund Fund Profile May 31, 2014 (Unaudited) Annual Total Returns One Year Ended May 31, 2014 Inception to Date CCM Alternative Income Fund — Institutional Shares 7.24% 7.24%* Citigroup 3-Month U.S. Treasury Bill Index 0.04% 0.04%* * Commenced operations on May 31, 2013. Index return is based on Institutional Shares inception date. The above illustration compares a $100,000 investment made in the Fund to a broad based index, Citigroup 3-Month U.S. Treasury Bill. The Citigroup 3-Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of three months. Past performance does not predict future results. Returns shown in the graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. Performance reflects fee waivers and expense limitations in effect. In their absence, performance would be reduced. Please call the Fund at 1-877-272-1977 to obtain the most recent month-end returns. The Fund’s performance includes reinvestment of income and capital gains distributions, if any. All market indices are unmanaged and do not take into account any fees or expenses. It is not possible to invest directly in any index. 5 Top Ten Holdings* (% of Net Assets) Winthrop Realty Trust, 9.25% 4.00% American Capital Mortgage Investment 3.08% Green Bay, Redevelopment Authority, 5.90%, 06/01/2037 3.06% Myrtle Beach, Ser A, 5.90%, 06/01/2039 2.72% Macquarie Infrastructure 2.65% District of Columbia, Ser B, 7.63%, 10/01/2035 2.57% FNMA Multifamily, 5.51%, 07/01/2024 2.46% Chatham Lodging Trust 2.42% Yum! Brands 2.28% FNMA Multifamily, 5.86%, 01/01/2028 2.21% 27.45% * Excludes Short-Term Investments Asset Allocation** (% of Net Assets) Closed-End Funds 7.67% Consumer Discretionary 14.19% Consumer Staples 1.75% Corporate Bond 0.67% Energy 8.07% FGLMC Single Family 0.14% FHA Project Loans 3.56% Financials 25.11% FNMA Multifamily 5.00% GNMA Multifamily 0.78% HASC 1.01% Health Care 2.96% Industrials 7.43% Information Technology 5.26% Materials 4.30% Money Market Fund 9.95% Municipal Bonds 25.11% Telecommunication Services 0.09% Utilities 1.54% Liabilities in Excess of Other Assets (24.59)% 100.00% ** Excludes securities sold short. 6 CCM Alternative Income Fund Expenses May 31, 2014 (Unaudited) As a shareholder of the Fund, you incur two types of costs: transaction costs, such as wire fees; and ongoing costs, including management fees and other Fund operating expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested on December 1, 2013 and held for the six-month period ended May 31, 2014. Actual expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as wire fees or low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Beginning Account Value December 1, Ending Account Value May 31, 2014 Expenses Paid During Period* December 1, 2013 Through May 31, 2014 Actual Institutional Shares Hypothetical (5% return before expenses) Institutional Shares * Expenses are equal to the annualized expense ratio of 2.75%, including dividend expense and prime broker fees on short sales, for Institutional Shares multiplied by the average account value over the period, multiplied by 182 days/365 days (to reflect the one-half year period). The Fund’s ending account value on the first line in the table is based on its actual total return of 4.72% for the period December 1, 2013 to May 31, 2014. 7 Schedule of Investments May 31, 2014 Shares Value COMMON STOCK - 65.27% Consumer Discretionary - 14.19% Cedar Fair (a) (f) $ DSW (b) EnerCare (Canada) General Motors (b) Interpublic Group of Companies (b) Jos A Bank Clothiers (c) LIN Media (c) National CineMedia (f) Regal Entertainment Group (f) RG Barry Sirius XM Holdings (c) Six Flags Entertainment (f) Time Warner Cable Whistler Blackcomb Holdings (c) (Canada) Yum! Brands (f) Consumer Staples - 1.75% Anheuser-Busch InBev (b) (d) (f) (Belgium) Susser Holdings (c) Energy - 8.07% Canadian Oil Sands (f) (Canada) Emerge Energy Services (a) (b) EPL Oil & Gas (c) Equal Energy Long Run Exploration (Canada) North Atlantic Drilling (b) Susser Petroleum Partners (a) (b) (f) Williams (b) (f) Financials - 19.67% American Capital Mortgage Investment (e) (f) American International Group (b) (f) Ares Capital (f) Ares Commercial Real Estate (e) (f) Bank of Commerce (c) Centrix Bank & Trust (c) Chatham Lodging Trust (e) (f) DFC Global (c) Ellington Financial (a) (b) Hudson City Bancorp MetLife Nicholas Financial OBA Financial Services (c) OmniAmerican Bancorp PNC Financial Services Group (b) (f) Ryman Hospitality Properties (e) (f) Tower Group International United Bancorp (c) Wells Fargo (b) (f) Weyerhaeuser (e) (f) The accompanying notes are an integral part of the financial statements. 8 CCM Alternative Income Fund Health Care - 2.96% Shares Value Chindex International (c) $ Emeritus (c) Forest Laboratories (c) Nordion (c) (Canada) Pfizer (f) Questcor Pharmaceuticals (b) Industrials - 7.43% Aircastle (b) (f) Foster Wheeler Macquarie Infrastructure (b) (f) Pitney Bowes (f) Wabash National (c) Information Technology - 5.26% Aeroflex Holding Corp. (c) Apple (b) (f) AutoNavi Holdings (c) (d) Compuware Oracle (b) (f) QUALCOMM (f) RDA Microelectron (c) (d) Tokyo Electron (d) (Japan) Ziggo (Netherlands) Materials - 4.31% International Paper MeadWestvaco (b) (f) Norbord (Canada) PetroLogistics (a) Telecommunication Services - 0.09% Cbeyond (c) NTS (c) Utilities - 1.54% China Hydroelectric (c) (d) National Fuel Gas (f) TOTAL COMMON STOCK (Cost $9,781,292) Principal Amount MUNICIPAL BONDS - 25.11% Arizona - 1.03% Pima County, Industrial Development Authority 7.50%, 12/15/2018 (f) $ California - 3.25% Garden Grove, Unified School District 6.08%, 08/01/2030 San Diego County, Regional Airport Authority 5.59%, 07/01/2043 (f) The accompanying notes are an integral part of the financial statements. 9 Principal Amount Value District of Columbia - 2.56% District of Columbia 7.63%, 10/01/2035 (f) $ $ Florida - 3.87% Florida, Department of Environmental Protection 6.15%, 07/01/2027 (f) Hollywood Beach, Community Development District I 6.13%, 10/01/2039 (f) Orlando, Community Redevelopment Agency, Build America Bond 7.78%, 09/01/2040 (f) New Jersey - 1.19% New Jersey State, Economic Development Authority 6.31%, 07/01/2026 (f) Ohio - 4.77% Clermont County, Port Authority 5.75%, 12/01/2033 (f) Montgomery 4.80%, 12/01/2037 (f) Northeastern Ohio Medical University, Build America Bond 6.73%, 12/01/2030 (f) Rocky River City, School District, Build America Bond 6.33%, 12/01/2044 (f) Oklahoma - 0.77% Oklahoma State, Development Finance Authority 5.65%, 06/01/2041 (f) South Carolina - 2.72% Myrtle Beach 5.90%, 06/01/2039 (f) Texas - 1.89% Austin 5.75%, 11/15/2042 Wisconsin - 3.06% Green Bay, Redevelopment Authority 5.90%, 06/01/2037 (f) TOTAL MUNICIPAL BONDS (Cost $3,975,969) U.S. GOVERNMENT & AGENCY OBLIGATIONS - 9.48% FGLMC Single Family - 0.14% 1998-2106, 7.90%, 12/15/2028 (g) FHA Project Loans - 3.56% 034-35272, 5.00%, 06/01/2035 (h) Ridgewood Florida, 6.45%, 01/01/2036 (h) The accompanying notes are an integral part of the financial statements. 10 CCM Alternative Income Fund Principal Amount Value FNMA Multifamily - 5.00% Pool 464523, 5.51%, 07/01/2024 $ $ Pool 957188, 5.65%, 06/01/2017 Pool 464296, 5.86%, 01/01/2028 GNMA Multifamily - 0.78% 2008-59, 5.78%, 06/16/2032 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $1,528,561) Shares CLOSED-END FUNDS - 7.67% Apollo Tactical Income Fund (f) Ares Dynamic Credit Allocation Fund BlackRock Build America Bond Trust (f) BlackRock MuniAssets Fund (f) Putnam Managed Municipal Income Trust TOTAL CLOSED-END FUNDS (Cost $1,220,422) PREFERRED STOCK - 5.44% Financials - 5.44% Goldman Sachs Group (b) (g) Winthrop Realty Trust (e) (f) TOTAL PREFERRED STOCK (Cost $879,400) MORTGAGE-BACKED OBLIGATION - 1.01% HASC - 1.01% 2005-I1 2A4, 0.54%, 11/25/2035 TOTAL MORTGAGE-BACKED OBLIGATION (Cost $124,773) CORPORATE BOND - 0.67% Salvation Army 5.68%, 09/01/2031 (f) TOTAL CORPORATE BOND (Cost $101,867) SHORT-TERM INVESTMENT - 9.95% Money Market Fund - 10.01% Dreyfus Treasury Prime Cash Management, 0.00% (i) TOTAL SHORT-TERM INVESTMENT (Cost $1,615,568) Total Investments (Cost $19,227,852) - 124.60 % $ Liabilities in Excess of Other Assets, Net - (24.60)% ) NET ASSETS - 100.00% $ The accompanying notes are an integral part of the financial statements. 11 Shares Value EXCHANGE TRADED FUNDS SOLD SHORT - (3.85)% iShares FTSE/Xinhua China 25 Index ETF ) $ ) iShares MSCI Brazil Capped ETF ) ) iShares MSCI Emerging Markets ETF ) ) iShares S&P/TSX 60 Index Fund ) ) TOTAL EXCHANGE TRADED FUNDS SOLD SHORT (Proceeds $591,741) ) COMMON STOCK SOLD SHORT - (20.56)% Consumer Discretionary - (4.01)% AMC Entertainment Holdings (b) ) ) Comcast ) ) Container Store Group (c) ) ) Liberty Global (c) ) ) McDonald's ) ) Media General (c) ) ) PetSmart (b) Consumer Staples - (0.88)% Sysco ) ) Energy - (1.56)% AMEC (United Kingdom) ) ) Energy Transfer Partners (a) ) ) Energy XXI Bermuda ) ) Exxon Mobil ) ) ) Financials - (4.27)% American Residential Properties (c) (e) ) ) Bank of America ) ) Ellington Financial (a) ) ) Equity Residential (e) ) ) FNB ) ) M&T Bank ) ) Old National Bancorp ) ) Realty Income (e) ) ) Southside Bancshares ) ) ) Health Care - (0.84)% Actavis (c) (Ireland) ) ) Brookdale Senior Living (c) ) ) Mallinckrodt (c) (Ireland) Industrials - (5.95)% Boeing ) ) Briggs & Stratton ) ) Caterpillar ) ) Deere (b) ) ) Fastenal ) ) Spirit AeroSystems Holdings (b) (c) Information Technology - (0.45)% Applied Materials ) ) The accompanying notes are an integral part of the financial statements. 12 CCM Alternative Income Fund Shares Value Materials - (2.02)% AptarGroup ) $ ) Scotts Miracle-Gro ) ) ) Utilities - (0.58)% FirstEnergy ) ) TOTAL COMMON STOCK SOLD SHORT (Proceeds $3,256,085) ) Total Securities Sold Short (Proceeds $3,847,826) $ ) Contracts PURCHASED OPTIONS † (c) - 0.62% Aircastle Call, Expires 10/18/2014, Strike Price: $17.50 25 $ Ambac Financial Group Call, Expires 01/17/2015, Strike Price: $40.00 10 Anheuser-Busch InBev Call, Expires 06/21/2014, Strike Price: $115.00 5 Cisco Systems Put, Expires 06/21/2014, Strike Price: $24.00 40 Deere Put, Expires 06/21/2014, Strike Price: $85.00 10 40 DSW Call, Expires 06/21/2014, Strike Price: $35.00 15 60 Expires 07/19/2014, Strike Price: $35.00 20 Goldman Sachs Group Put, Expires 07/19/2014, Strike Price: $155.00 50 Interpublic Group of Companies Call, Expires 10/18/2014, Strike Price: $19.00 iShares China Large-Cap Put, Expires 06/21/2014, Strike Price: $33.00 22 44 Expires 07/19/2014, Strike Price: $35.00 40 iShares iBoxx $ High Yield Corporate Bond Put, Expires 06/21/2014, Strike Price: $93.00 30 Expires 07/19/2014, Strike Price: $93.00 30 iShares JPMorgan USD Emerg Markets Bond Put, Expires 06/21/2014, Strike Price: $113.00 20 iShares Russell 2000 Put, Expires 06/21/2014, Strike Price: $100.00 75 Expires 06/21/2014, Strike Price: $109.00 30 Expires 06/21/2014, Strike Price: $108.00 75 Expires 07/19/2014, Strike Price: $105.00 20 Expires 06/30/2014, Strike Price: $105.00 Expires 06/30/2014, Strike Price: $111.00 Louisiana-Pacific Call, Expires 06/21/2014, Strike Price: $15.00 30 North Atlantic Drilling Call, Expires 07/19/2014, Strike Price: $10.00 50 PowerShares QQQ Put, Expires 07/19/2014, Strike Price: $85.00 22 The accompanying notes are an integral part of the financial statements. 13 Contracts Value PowerShares Senior Loan Port Put, Expires 07/19/2014, Strike Price: $25.00 $ Expires 10/18/2014, Strike Price: $24.00 QEP Resources Call, Expires 09/20/2014, Strike Price: $30.00 20 Questcor Pharmaceuticals Put, Expires 06/21/2014, Strike Price: $75.00 1 Rowan Companies Call, Expires 06/21/2014, Strike Price: $32.00 20 SPDR S&P 500 Put, Expires 06/21/2014, Strike Price: $183.00 15 Expires 06/30/2014, Strike Price: $187.00 Spirit AeroSystems Holdings Call, Expires 07/19/2014, Strike Price: $35.00 20 Spirit AeroSystems Holdings Put, Expires 07/19/2014, Strike Price: $30.00 20 Wabash National Call, Expires 07/19/2014, Strike Price: $15.00 30 TOTAL PURCHASED OPTIONS (Cost $174,498) $ WRITTEN OPTIONS † (c) - (0.57)% Aircastle Put, Expires 10/18/2014, Strike Price: $15.00 ) $ ) AMC Entertainment Holdings Put, Expires 06/21/2014, Strike Price: $20.00 ) ) American International Group Call, Expires 06/21/2014, Strike Price: $55.00 ) ) Apple Call, Expires 06/21/2014, Strike Price: $635.00 (1 ) ) Ellington Financial Call, Expires 06/21/2014, Strike Price: $22.50 ) ) Emerge Energy Services Call, Expires 06/21/2014, Strike Price: $80.00 ) ) Expires 06/21/2014, Strike Price: $85.00 ) ) Expires 07/19/2014, Strike Price: $95.00 (5 ) ) General Motors Call, Expires 06/21/2014, Strike Price: $35.00 ) ) Goldman Sachs Group Put, Expires 07/19/2014, Strike Price: $145.00 ) ) Interpublic Group of Companies Call, Expires 10/18/2014, Strike Price: $21.00 ) ) Interpublic Group of Companies Put, Expires 10/18/2014, Strike Price: $16.00 ) ) iShares Russell 2000 Put, Expires 06/21/2014, Strike Price: $98.00 ) ) Expires 06/21/2014, Strike Price: $104.00 ) ) Expires 06/30/2014, Strike Price: $108.00 ) ) Macquarie Infrastructure Put, Expires 07/19/2014, Strike Price: $55.00 ) ) MeadWestvaco Call, Expires 06/21/2014, Strike Price: $40.00 ) ) Oracle Call, Expires 06/21/2014, Strike Price: $43.00 ) ) The accompanying notes are an integral part of the financial statements. 14 CCM Alternative Income Fund Contracts Value PetSmart Put, Expires 06/21/2014, Strike Price: $55.00 (8 ) $ ) PNC Financial Services Group Call, Expires 07/19/2014, Strike Price: $87.50 ) ) QEP Resources Call, Expires 09/20/2014, Strike Price: $35.00 ) ) QEP Resources Put, Expires 09/20/2014, Strike Price: $30.00 ) ) SPDR S&P 500 Put, Expires 06/30/2014, Strike Price: $181.00 ) ) Susser Petroleum Partners Call, Expires 06/21/2014, Strike Price: $45.00 ) ) Wells Fargo Call, Expires 06/21/2014, Strike Price: $50.00 ) ) Expires 07/19/2014, Strike Price: $52.50 ) ) Williams Call, Expires 06/21/2014, Strike Price: $45.00 ) ) TOTAL WRITTEN OPTIONS (Premiums Received $104,423) $ ) † For the fiscal year ended May 31, 2014, the total amount of all open purchased and written options, as presented in the Schedule of Investments, are representative of the volume of activity for these derivative types during the period. A list of the open futures contracts held by the Fund at May 31, 2014, is as follows ‡: Type of Contract Number of Contracts Short Expiration Date Unrealized Appreciation (Depreciation) Canadian Currency (2 ) Jun-2014 $ ) NASDAQ 100 E-MINI (8 ) Jun-2014 ) NASDAQ 100 E-MINI (1 ) Sep-2014 ) Russell 2000 Index E-MINI (9 ) Jun-2014 S&P 500 Index E-MINI ) Jun-2014 ) U.S. 10-Year Treasury Note ) Jun-2014 ) U.S. 10-Year Treasury Note (3 ) Sep-2014 U.S. 5-Year Treasury Note (7 ) Jul-2014 ) U.S. Long Treasury Note ) Jun-2014 ) U.S. Long Treasury Note (2 ) Sep-2014 $ ) ‡ For the fiscal year ended May 31, 2014, the total amount of all open futures contracts, as presented in the table above, is representative of the volume of activity for this derivative type during the period. The accompanying notes are an integral part of the financial statements. 15 (a) Security considered to be a Master Limited Partnership. At May 31, 2014, these securities amounted to $785,602 or 4.84% of net assets. (b) Underlying security for a written/purchased option. (c) Non-income producing security. (d) ADR - American Depositary Receipt (e) REIT - Real Estate Investment Trust (f) All or a portion of this security has been committed as collateral for open short positions. (g) Variable rate security. The coupon rate shown is the effective rate as of May 31, 2014. (h) Securities for which market quotations are not readily available are valued at fair value, as determined by the Advisor in accordance with procedures adopted by the Board of Trustees. The total fair value of such securities at May 31, 2014 is $577,467, which represents 3.56% of total net assets. (i) The rate shown is the 7-day effective yield as of May 31, 2014. ETF — Exchange Traded Fund FGLMC — Federal Housing Loan Mortgage Corporation Gold 30-Year Fixed FHA — Federal Housing Administration FNMA — Federal National Mortgage Association FTSE — Financial Times Stock Exchange GNMA — Government National Mortgage Association HASC — HSI Asset Securitization Corporation Trust MSCI — Morgan Stanley Capital International S&P — Standard & Poor’s SPDR — Standard & Poor’s Depositary Receipt TSX — Toronto Stock Exchange The accompanying notes are an integral part of the financial statements. 16 CCM Alternative Income Fund Statement of Assets and Liabilities as of May 31, 2014 Assets: Investments, at fair value (identified cost — $19,227,852) $ Due from broker Foreign currency, at value (cost — $87,863) Receivables: Investment securities sold Dividends and interest Capital shares sold Variation margin Due from Advisor Options purchased, at value (cost — $174,498) Deferred Offering costs Prepaid expenses Total Assets $ Liabilities: Payables: Securities sold short (proceeds — $3,847,826) $ Investment securities purchased Dividends on securities sold short Distributions to Shareholders Capital shares redeemed Variation margin Stock loan fees Shareholder servicing fees Administration fees Chief Compliance Officer fees Trustees' fees 13 Options written, at value (premiums received — $104,423) Other accrued expenses Total Liabilities $ Net Assets: $ Net Assets consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments, securities sold short, options and futures contracts ) Net unrealized appreciation on investments and securities sold short Net unrealized depreciation options ) Net unrealized depreciation on futures contracts ) Net unrealized appreciation on foreign currency translation Net Assets $ Net Assets — Institutional Shares (Unlimited shares of beneficial interest with no par value authorized; 1,545,990 shares outstanding) $ Net Asset Value, offering and redemption price per share — Institutional Shares $ The accompanying notes are an integral part of the financial statements. 17 Statement of Operations for the year ended May 31, 2014 Investment Income: Dividends $ Interest Less: Foreign Taxes Withheld ) Total investment income Expenses: Investment advisory fees Shareholder servicing fees Dividend expense on securities sold short Offering costs Prime Broker fees Professional fees Accounting and administration fees Custodian fees Chief Compliance Officer fees Registration and filing expenses Printing fees Trustees' fees Transfer agent fees Other Total expenses Less: Investment advisory fee waiver ) Reimbursement from advisor ) Net expenses Net investment income Realized and unrealized gain (loss) on investments: Net realized gain on investments Net realized loss on investment securities sold short ) Net realized loss on futures contracts ) Net realized loss on options ) Net realized gain on foreign currency transactions Net realized loss ) Net change in unrealized appreciation (depreciation) on investments Net change in unrealized appreciation (depreciation) on securities sold short ) Net change in unrealized appreciation (depreciation) on futures contracts ) Net change in unrealized appreciation (depreciation) on options ) Net change in unrealized appreciation (depreciation) on foreign currency translation Net change in unrealized appreciation (depreciation) Net realized and unrealized gain Net increase in net assets resulting from operations: $ The accompanying notes are an integral part of the financial statements. 18 CCM Alternative Income Fund Statements of Changes in Net Assets For the Fiscal Year Ended May 31, 2014 For the Period Ended May 31, 2013(a) Operations: Net investment income $ $
